        Case 3:20-cv-00352-LPR-JJV Document 16 Filed 12/10/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                    NORTHERN DIVISION

COLTEN MARBRY                                                                              PLAINTIFF
ADC #172083

v.                                 Case No: 3:20-cv-00352-LPR-JJV

ALEX DRAUGN, et al.                                                                   DEFENDANTS

                                                 ORDER

        The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. (Doc. 7). No objections have been filed. After

careful consideration, the Court concludes that the Proposed Findings and Recommended

Disposition should be, and hereby is, approved and adopted in its entirety as this Court’s findings

in all respects.

        IT IS THEREFORE ORDERED THAT:

        1.         Plaintiff’s official capacity claims are dismissed without prejudice.

        2.         To the extent that Plaintiff made claims regarding his schizoaffective disorder,

those claims are dismissed without prejudice.

        3.         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting these recommendations would not be taken in good faith.

        DATED this 10th day of December 2020.




                                                         ________________________________
                                                         LEE P. RUDOFSKY
                                                         UNITED STATES DISTRICT JUDGE
